NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0102n.06

                                            No. 16-5502

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                               Feb 08, 2017
BARBARA ANN HENRY,                                       )                 DEBORAH S. HUNT, Clerk
                                                         )
       Plaintiff-Appellant,                              )     ON APPEAL FROM THE UNITED
                                                         )     STATES DISTRICT COURT FOR
v.                                                       )     THE EASTERN DISTRICT OF
                                                         )     KENTUCKY
COMMISSIONER OF SOCIAL SECURITY,                         )
                                                         )
       Defendant-Appellee.                               )



       BEFORE: BOGGS, SILER, and DONALD, Circuit Judges.



       PER CURIAM. Barbara Ann Henry appeals the district court’s judgment affirming the

denial of her application for disability-insurance benefits.

       In 2006, Henry filed applications for disability-insurance benefits and supplemental-

security-income benefits, alleging that she became disabled on April 19, 2004. After the Social

Security Administration denied the applications, Henry requested a hearing before an

administrative law judge (ALJ). The ALJ denied Henry relief. The Appeals Council declined to

review the case. The district court remanded the case for further administrative proceedings.

       On remand, the ALJ conducted a second hearing. The ALJ determined that Henry was

disabled and eligible for supplemental-security-income benefits as of July 3, 2013, but that she

was not eligible for disability-insurance benefits because she became disabled after
No. 16-5502, Henry v. Comm’r of Soc. Sec.

December 31, 2012, her date last insured. The Appeals Council declined to review the case.

The district court affirmed the ALJ’s decision.

       On appeal, Henry argues that the ALJ failed to weigh properly the medical-opinion

evidence and that the ALJ erred by failing to analyze her case as a “borderline age case.” “Our

review of the ALJ’s decision is limited to whether the ALJ applied the correct legal standards

and whether the findings of the ALJ are supported by substantial evidence.” Blakley v. Comm’r

of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). Substantial evidence exists if a “reasonable mind

might accept the relevant evidence as adequate to support a conclusion.” Id. at 406. We review

de novo the district court’s conclusions on each issue. Id.

       Henry first argues that the ALJ erred by failing to give controlling weight to the opinions

of treating physicians Dr. David Dome, who concluded that Henry would have limited use of her

left leg, and Dr. Debora Tallio, who concluded that, in accordance with a 2008 functional-

capacity evaluation, Henry was unable to maintain gainful employment. Henry also argues that

the ALJ erred by discounting the opinion of examining physician Dr. Andrew Koerber, who

concluded that Henry could perform, at most, a reduced range of sedentary work.

       A medical opinion from a treating source must be given controlling weight if it is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and not

inconsistent with other substantial evidence in the record. Gayheart v. Comm’r of Soc. Sec.,

710 F.3d 365, 376 (6th Cir. 2013). An ALJ must provide “good reasons” for discounting the

opinion of a treating source. Id. The stated reasons must be supported by the evidence in the

record and be sufficiently specific to make clear to subsequent reviewers the weight the ALJ

gave to the opinion and the reasons for that weight. Id. If a treating-source opinion is not given

controlling weight, the ALJ must weigh all of the medical opinions based on all relevant factors,



                                                  -2-
No. 16-5502, Henry v. Comm’r of Soc. Sec.

including the nature of the treatment relationship, the specialization of the medical source, and

the consistency and supportability of the opinion. Id.

       Substantial evidence supports the ALJ’s weighing of the medical opinions at issue.

Dr. Tallio’s statement that Henry is “unable to maintain gainful employment” is not entitled to

controlling weight because it addresses an issue that is reserved to the Commissioner. See

20 C.F.R. § 404.1527(d)(1). And the ALJ reasonably rejected Dr. Tallio’s conclusion that, in

accordance with the 2008 functional-capacity evaluation, Henry had severe functional

limitations. That conclusion conflicted with several other medical opinions that were much less

restrictive, including the opinions of Dr. Richard Sheridan, Dr. David Jackson, and most of

Dr. Dome’s opinion. It also conflicted with the majority of the other evidence in the record,

including the unremarkable clinical findings of Dr. R. Carter Cassidy and Dr. Jeffrey Selby.

The ALJ also reasonably rejected Dr. Dome’s opinion that Henry had limited use of her left leg

because that opinion conflicted with the diagnostic-testing evidence and the clinical findings of

several physicians, including Dr. Cassidy. Finally, it was reasonable for the ALJ to discount Dr.

Koerber’s opinion because the severity of his proposed restrictions was at odds with both the

relatively benign findings of his own examination of Henry and the evidence discussed above

that was contrary to Dr. Tallio’s opinion.

       Henry also argues that the ALJ erred by failing to consider whether she should be treated

as a “person of advanced age” rather than a “person closely approaching advanced age” for

purposes of her application for disability insurance benefits, see 20 C.F.R. § 404.1563(d)-(e)

(defining a claimant that is age 50 to 54 as a “person closely approaching advanced age” and a

claimant that is 55 or older as a “person of advanced age”), because she turned 55 just over six

months after the date she was last insured. Henry relies on 20 C.F.R. § 404.1563(b), which

states that the Commissioner “will not apply the age categories mechanically in a borderline

                                               -3-
No. 16-5502, Henry v. Comm’r of Soc. Sec.

situation” and that, if a claimant is “within a few days to a few months of reaching an older age

category” and using the older age category would result in a determination of disability, the

Commissioner “will consider whether to use the older age category after evaluating the overall

impact of all the factors of [the] case.”

       The ALJ did not err by failing to address explicitly whether to treat Henry as a person of

advanced age because § 404.1563(b) “does not impose on ALJs a per se procedural requirement

to address borderline age categorization in every borderline case.” See Bowie v. Comm’r of Soc.

Sec., 539 F.3d 395, 399 (6th Cir. 2008). And, given that Henry had done semiskilled work as a

truck driver, indicating that she is capable of doing light work, and that she was over six months

from advanced age on the date she was last insured, the record does not show that she suffered

from the sort of additional vocational adversities that would be significant enough to require the

ALJ to engage in a borderline age analysis. See Caudill v. Comm’r of Soc. Sec., 424 F. App’x

510, 516-18 (6th Cir. 2011); Bowie, 539 F.3d at 400-01.

       Accordingly, we AFFIRM the district court’s judgment.




                                              -4-